Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 6-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art or record teaches and antenna structure that comprises at least one antenna array and at least one radio frequency component, a radio frequency transfer switch, an end of the radio frequency transfer switch is connected with the at least one antenna array and another end of the radio frequency transfer switch is connected with the at least one radio frequency component, a number of the at least one antenna array connected with the radio frequency transfer switch is greater than a number of the at least one radio frequency component connected with the radio frequency transfer switch, the radio frequency transfer switch is configured to switch a feed object of the at least one radio frequency component connected with the radio frequency transfer switch, however, the prior art fails to teach; the feed object is any antenna array connected with the radio frequency transfer switch  and the radio frequency transfer switch comprises multiple radio frequency transfer sub-switches.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845